                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                      :
CRAIG CUNNINGHAM
                                      :

     v.                               :    Civil Action No. DKC 18-3486

                                      :
DEBORAH S. LESTER, et al.
                                      :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this case

brought under the Telephone Consumer Protection Act (“TCPA”), 28

U.S.C. § 227, is the motion to dismiss filed by Defendants Deborah

S. Lester, Naomi E. Johnson, and Jessica Jolliffe (collectively,

the “Individual Defendants”).        (ECF No. 27).    The issues have been

briefed,   and   the   court   now   rules,    no   hearing   being   deemed

necessary.   Local Rule 105.6.            For the following reasons, the

motion to dismiss will be granted.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the corrected first amended complaint and construed in the light

most favorable to Plaintiff.

     In April 2013, General Dynamics Information Technology, Inc.

(“GDIT”) became party to a contract with the Center for Medicare

and Medicaid Services (“CMS”).        Under that contract, GDIT was to

make calls to consumers to inform them about their ability to buy
health insurance through the exchanges created by the Affordable

Care Act (“ACA”).      During the period of January 1, 2015 through

May 16, 2016, when GDIT was making the calls that form the basis

of this action, Ms. Lester served as CMS’s “Contracting Officer”

with respect to the GDIT contract, Ms. Johnson worked as the deputy

director of CMS’s Call Center Operations group, and Ms. Joliffe

worked in that same Call Center Operations group.

      In December 2015, the Defendants, as employees of CMS with

responsibilities relating to the GDIT contract, instructed GDIT to

use an automatic telephone dialing system to reach consumers.

Defendants also provided a list of phone numbers and a script to

be   used   for    prerecorded   and/or       artificial   voice   calls,   or

“robocalls.”      GDIT recorded the script and placed the calls, just

as it was instructed.

      Among the 680,000 consumers alleged to have received calls

from GDIT was Craig Cunningham (“Mr. Cunningham” or “Plaintiff”).

The message Mr. Cunningham received stated:

            Hello, this is an important message from
            healthcare.gov. The deadline to enroll in a
            2016 health insurance plan is coming soon.
            You may be able to qualify for financial help
            to make health insurance more affordable.
            With financial help, most people can find
            plans for $75 or less per month.         Visit
            healthcare.gov today to see how much you can
            save. If you have questions, you can call the
            health insurance marketplace to talk to a
            trained enrollment specialist at 1-800-318-
            2596.     That’s 1-800-318-2596.       We are
            available 24 hours a day and the call is free.

                                          2
               Don’t forget, the deadline to enroll is
               Tuesday, December 15. If you’ve already taken
               action, and have 2016 health coverage, please
               ignore this message. Thank you. Goodbye.

Mr. Cunningham did not consent to receiving this message, nor did

anyone else who received the message.

        Mr. Cunningham responded by suing GDIT in the United States

District Court for the Eastern District of Virginia.            Cunningham

v. Gen. Dynamic Info. Tech., Inc., no 1:16-cv-00545, 2017 WL

1682534, at *2 (E.D. Va. 2017) (“Cunningham I”).            Mr. Cunningham

alleged that GDIT had violated the TCPA.               The district court

dismissed for lack of subject matter jurisdiction, holding that

GDIT was immune under the “Yearsley” doctrine [Yearsley v. W.A.

Ross Const. Co., 309 U.S. 18 (1940)], which “protects federal

contractors from both state and federal causes of action . . .

[by] set[ting] forth [a] jurisdictional bar to suit.”           Id. at *4.

In other words, the court dismissed Mr. Cunningham’s case because

“GDIT is entitled to sovereign immunity under Yearsley.”               Id. at

*6.

        Mr. Cunningham appealed, and the United States Court of

Appeals for the Fourth Circuit affirmed, holding that “the district

court    did    not   err   in   treating   Yearsley   applicability    as   a

jurisdictional bar to suit and granting GDIT’s Rule 12(b)(1) motion

to dismiss on the basis that GDIT is immune from suit under the




                                            3
Yearsley doctrine.” Cunningham v. Gen. Dynamics Info. Tech., Inc.,

888 F.3d 640, 651 (4th Cir. 2018) (“Cunningham II”).

        After failed attempts to 1) have his case reheard en banc

and, 2) petition the United States Supreme Court for certiorari,

Mr. Cunningham filed his complaint in this action on November 13,

2018.     Mr. Cunningham seeks to bring this case as a class action

on behalf of himself and all others similarly situated under rules

23(a) and 23(b)(1-3) of the Federal Rules of Civil Procedure.                    He

alleges that the Individual Defendants violated the TCPA by causing

GDIT to make unsolicited robocalls.

        On February 26, 2019, the Individual Defendants filed a motion

to dismiss, (ECF No. 22), and on March 13, 2019, plaintiff filed

an amended complaint and a corrected first amended complaint, (ECF

Nos. 23, 24).         One day later, Defendants filed this motion to

dismiss.      (ECF    No.   27).     On   May     8,   Plaintiff   responded     in

opposition to the motion, (ECF No. 30), and on May 29, Defendants

replied with a memorandum of law in further support of their motion

to dismiss, (ECF No. 33).          Plaintiff has since requested that the

court take notice of two recent Supreme Court decisions potentially

bearing on this case.        (ECF Nos. 34, 35).

II.     Standard of Review

        A motion to dismiss for lack of subject matter jurisdiction

is    governed   by    Federal     Rule   of      Civil    Procedure     12(b)(1).

Generally,    “questions     of    subject       matter   jurisdiction    must   be

                                             4
decided ‘first, because they concern the court’s very power to

hear the case.’”        Owens–Illinois, Inc. v. Meade, 186 F.3d 435, 442

n. 4 (4th Cir.1999) (quoting 2 James Wm. Moore, et al., Moore's

Federal Practice § 12.30[1] (3d ed.1998)).             The plaintiff always

bears the burden of proving that subject matter jurisdiction

properly exists in federal court.          See Evans v. B.F. Perkins Co.,

a Div. of Standex Int'l Corp., 166 F.3d 642, 647 (4th Cir.1999).

In considering a Rule 12(b)(1) motion, the court “may consider

evidence outside the pleadings” to help determine whether it has

jurisdiction over the case before it.            Richmond, Fredericksburg &

Potomac    R.R.   Co.    v.   United   States,   945   F.2d   765,   768   (4th

Cir.1991); see also Evans, 166 F.3d at 647. The court should grant

such a motion “only if the material jurisdictional facts are not

in dispute and the moving party is entitled to prevail as a matter

of law.”   Richmond, 945 F.2d at 768.         Because the court finds that

subject matter jurisdiction is lacking, it is not necessary to

address directly Plaintiff’s purported failure to state a claim.

III. Analysis

     In their motion to dismiss, Defendants raise three arguments:

1) that “Plaintiff is Precluded from Relitigating Facts or Issues

That were Actually and Necessarily Decided in Cunningham I and

II[,]” (ECF No. 27-1, at 10),1 2) “The TCPA Does Not Provide Subject



     1 Citations to page numbers in the parties’ papers are to ECF-
generated pages.
                                          5
Matter Jurisdiction for Plaintiff’s Claims[,]” (Id. at 11), and 3)

“The     Defendants      are,    Alternately,      Entitled      to     Qualified

Immunity[,]” (Id. at 19).

        A.   Collateral Estoppel

        Defendants     first    argue   that    under   “[t]he    doctrine      of

collateral estoppel, a subset of res judicata,” Plaintiff is

precluded     from     relitigating       issues    previously        decided   in

Cunningham I and II. (ECF No. 27-1, at 10-11). Defendants suggest

that those cases held:

             (1) The United States cannot be sued under the
             TCPA; (2) The PPACA directs CMS to establish
             a system to keep applicants informed about
             their   eligibility   for  enrollment   in   a
             qualified health plan; 3) CMS contracted with
             GDIT to carry out this statutory mandate; and
             (4) CMS validly conferred the authorization
             for GDIT to make the phone calls pursuant to
             its statutory mandate to administer the PPACA
             and keep applications [sic] informed about
             their   eligibility   for  enrollment   in   a
             qualified health plan.

(Id. at 11).         Plaintiff, however, does not actually attempt to

relitigate any of these issues in any meaningful way – at least as

those    facts   and    issues    apply   to    Defendants’   entitlement       to

sovereign immunity.       Collateral estoppel is therefore irrelevant.

        B.   Sovereign Immunity

        The government of the United States enjoys sovereign immunity

from suit unless it expressly waives such immunity.              United States

v. McLemore, 45 U.S. 286, 288 (1846).              It is undisputed that the



                                            6
United States has never waived its immunity to TCPA suits.                         See

Campbell-Ewald     Co.   v.   Gomez,        136    S.     Ct.   663,   672    (2016).

Campbell-Ewald     and   Cunningham     II       also   establish      that   federal

contractors are not inevitably and unqualifiedly immune from TCPA

liability.    Rather, Campbell-Ewald stands for the proposition that

“[w]hen a contractor violates both federal law and the Government’s

explicit instructions. . . no ‘derivative immunity’ shields the

contractor     from   suit    by    persons       adversely     affected      by   the

violation.”     Cunningham II affirms the proposition that “there is

no liability on the part of the contractor who simply performed as

the Government directed.”          Cunningham II, 888 F.3d at 646.

     What is left unsaid in Cunningham II and Campbell-Ewald is

that, for the reasons discussed below, those Government agents who

do the “directing” are also immune when it comes to the TCPA,

“[f]or the sovereign can act only through agents,” Larson v.

Domestic & Foreign Commerce Corp., 337 U.S. 682, 688 (1949), and

“[a]t some level of authority, there must be an official whose

acts reflect governmental policy,” Bowen v. Watkins, 669 F.2d 979

(5th Cir. 1982).

     The court’s first task is to determine whether the complaint

– despite naming Defendants in their individual capacities –

“nonetheless    effectively        states    a    claim    against     [the   federal

government] itself.”      See Martin v. Wood, 772 F.3d 192, 195-96 (4th

Cir. 2014).      In other words: is Mr. Cunningham seeking to evade

                                             7
the sovereign immunity bar by holding individuals responsible for

“acts [which] reflect governmental policy”?

      “Resolution of this issue requires us to look beyond the form

of the complaint and the conclusory allegations against [named

Defendants] to determine who is the ‘real, substantial party in

interest.’”      Id. (citing Pennhurst State Sch. & Hop. V. Halderman,

465 U.S. 89, 101 (1984)). In this analysis, Plaintiff’s recitation

of the words “individual capacity” carries little weight: “the

mere incantation of the term ‘individual capacity’ is not enough

to   transform    an   official   capacity   action    into   an   individual

capacity action.’”         Lizzi v. Alexander, 255 F.3d 128, 136-37 (4th

Cir. 2001), overruled in part on other grounds by Nev. Dep’t of

Human Res. V. Hibbs, 538 U.S. 721 (2003); see also Idaho v. Coeur

d’Alene Tribe of Idaho, 521 U.S. 261, 270 (1997) (“The real

interests served by the Eleventh Amendment are not to be sacrificed

to elementary mechanics of captions and pleading.”)                Rather, as

both parties agree, some deeper level of analysis is required.

      Mr. Cunningham contends that the analysis is simple: “The

critical inquiry is who may be legally bound by the court’s

judgment.        Because    lawsuits   for   damages   against     government

employees in their individual capacities do not require actions by

the sovereign or disturb the sovereign’s property, such lawsuits

are not barred by sovereign immunity.”                (ECF No. 30, at 14)

(internal citations and quotations omitted).           In his view, without

                                         8
proposed   injunctive         relief   which    would    operate       against    the

government or damages that would flow directly from the public

treasury, there can be no sovereign immunity.                  (Id. at 14-17).

      The Defendants suggest there is a bit more nuance when it

comes to determining the “real party in interest,” but essentially

agree   with      Plaintiff’s    understanding      of   the    law.       That   is,

Defendants agree that the ultimate effect on the government – be

it   injunctive      relief     or   damages    –   is   the    decisive    factor.

Defendants just believe that this factor cuts the other way,

because a judgment against the Individual Defendants 1) would,

much like an injunction, effectively bar the government from using

robocalls, and 2) would therefore cause the government to pursue

a more expensive course, thus cutting into the public treasury.

(ECF No. 27-1, at 11-16).

      1.     Martin remains good law

      In resolving this dispute, it is first necessary to analyze

whether the decision of the Supreme Court in Lewis v. Clarke, 137

S. Ct. 1285 (2017), overturned the Fourth Circuit’s decision in

Martin, 772 F.3d 192.            Mr. Cunningham argues that the Court’s

latest discussion of “individual capacity” suits in Lewis v. Clarke

is the sole authority for determining who is the “real party in

interest.”     In that case, the plaintiffs sued William Clarke, an

employee     of     the   Mohegan      Tribal   Gaming     Authority       (“Gaming

Authority”), for his tortious conduct in crashing his vehicle in

                                            9
the course of his employment.            Id. at 1286.     The Gaming Authority,

an instrumentality of the Mohegan Tribe of Indians of Connecticut

(“the Tribe”), was entitled to Tribal Immunity, a form of sovereign

immunity.     Id. at 1289.        The Supreme Court, however, held that

Clarke,    the   Tribe’s    employee,      was   not    entitled     to   the      same

sovereign    immunity      for   torts    committed     in   the    scope     of   his

employment.      Id. at 1294.

      Two issues were addressed in Lewis, (1) whether the tribe’s

immunity    barred   individual      capacity       claims   against      a   tribal

employee for torts committed within the scope of their employment,

and (2) whether an indemnification clause would change the court’s

sovereign    immunity      analysis.        After      concluding    that,      under

ordinary analysis, the employee was the real party in interest,

and thus not entitled to sovereign immunity, the Court turned to

the indemnification clause.            The Tribe had agreed to indemnify

Clarke, and this, he argued, meant that any damages he would be

forced to pay would ultimately come out of the public treasury.

For a number of reasons, the court found that “[a]n indemnification

statute such as the one at issue here does not alter the analysis.”

Id.   In so doing, the Court noted that “[t]he critical inquiry is

who may be legally bound by the court’s adverse judgment, not who

will ultimately pick up the tab.”           Id. at 1292-93.         Because Clarke

– not the Tribe – would be legally liable, regardless of whether

the Tribe might ultimately pay him back, the suit was rightly

                                            10
understood as an individual capacity suit, not as an official

capacity suit.         Id.

       Plaintiff       suggests     that   because   that   was    “the       critical

inquiry” in Lewis v. Clarke, so too is it “the critical inquiry”

in this case – and, as Plaintiff would seemingly have it, in all

cases.     But there is no reason to conclude that Lewis v. Clarke,

a case of first impression regarding indemnification statutes,

fundamentally altered the law of sovereign immunity.

       In order to determine if sovereign immunity applies, courts

must ask whether lawsuits brought against employees “represent

only another way of pleading an action against an entity of which

an officer is an agent[.]”           Kentucky v. Graham, 473 U.S. 159, 165-

66 (1985).       If the court answers that question in the affirmative,

then the action is an official capacity action, and the individual

employee    is    entitled     to    sovereign    immunity.       Id.         Who   will

ultimately incur legal liability is certainly an important factor

in such an inquiry.          And in cases like Lewis, where defendants try

to use indemnification unduly to expand sovereign immunity “beyond

what common-law sovereign immunity principles would recognize for

either state or federal employees,” Lewis, 137 S. Ct. at 1292, it

is indeed “the critical inquiry.”

       Mr. Cunningham asserts that he “is seeking only monetary

damages against Defendants in their individual capacities,” and

that   only      the   individual     Defendants     –   and   not      the    federal

                                             11
government itself – would be legally bound by any ultimate judgment

of this court, thus avoiding the bar of sovereign immunity.

Plaintiff’s understanding of sovereign immunity, however, is far

too restrictive.     To accept his formulation would be to create an

exception that would swallow up the rule.                    Sovereign immunity

“represents a real limitation on federal courts’ federal question

jurisdiction,” Couer d’Alene, 521 U.S. at 270, not just a means of

protecting the federal government from directly paying out damages

awards.    Under Plaintiff’s reading of Lewis, any time the federal

government took any action that could hypothetically give rise to

a   lawsuit,    federal    courts    would     always   have    subject   matter

jurisdiction; that jurisdiction would just extend exclusively to

the agents or employees tasked with carrying out the action in

question because “the sovereign can act only through agents,”

Larson, 337 U.S. at 688.          Far from serving as “a real limitation”

on federal question jurisdiction, sovereign immunity would cease

to be any limitation at all.          See Lizzi, 255 F.3d at 137-38.

      Lewis v. Clarke stands only for the proposition that “who may

be legally bound by the court’s adverse judgment” is “the critical

inquiry”   in   cases     where   defendants     seek   to    extend   sovereign

immunity using indemnification provisions.               In other contexts,

“who may be legally bound by the court’s adverse judgment,” remains

an important piece of the analysis – but, critically, just a piece.



                                          12
        The Fourth Circuit’s opinion in Martin v. Wood comports

perfectly with that reading of Lewis.                  In Martin, the Fourth

Circuit listed “(3) would a judgment against the state officials

be institutional and official in character such that it would

operate       against   the   State”   as   one   of   the   five   factors   for

determining the “real, substantial party in interest.”                  Martin,

772 F.3d at 196 (citing Pennhurst, 465 U.S. at 108).                Rather than

overturning Martin, Lewis explained a situation where one of

several factors becomes the decisive factor.                 That, however, is

not the situation this court is currently faced with.

        2.     Martin applies to the instant case

        Martin v. Wood was a case under the Fair Labor Standards Act

of 1938 (“FLSA”), 29 U.S.C. §§ 201-219.                There, the plaintiff, a

registered nurse formerly employed by a state-operated hospital,

sued two of her state employee supervisors for violation of the

FLSA.        Martin, 772 F.3d at 193.        The plaintiff there, as here,

exclusively sought damages from individual defendants.                Id.

        The court in Martin listed five factors for determining the

“real, substantial party in interest”:

               (1) were the allegedly unlawful actions of the
               state officials “tied inextricably to their
               official duties,” Lizzi, 255 F.3d at 136; (2)
               if the state officials had authorized the
               desired relief at the outset, would the burden
               have been borne by the State, cf. Pennhurst,
               465 U.S. at 109 n. [1]7, 104 S.Ct. 900; (3)
               would a judgment against the state officials
               be “institutional and official in character,”

                                            13
           such that it would operate against the State,
           id. at 108, 104 S.Ct. 900; (4) were the actions
           of the state officials taken to further
           personal interests distinct from the State’s
           interests, id.; and (5) were the state
           officials’ actions ultra vires, id. at 111,
           104 S.Ct. 900; Lizzi, 255 F.3d at 136.

The Fourth Circuit in Martin derived a number of these factors

from an earlier case, Lizzi v. Alexander, 25 F.3d 128 (4th Cir.

2001).

     Lizzi dealt with the violation of yet another federal statute,

the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et

seq. (1994).   Again, the plaintiff there sought damages only from

government employees.     Id. at 131.       The plaintiff in Lizzi also

sought “an order prohibiting the defendants from violating the

FMLA.”   Id. The Fourth Circuit noted that “[o]nly States and state

officers acting in their official capacity are immune from suits

for damages in federal court.” Id. at 136 (citing Buckhannon Board

& Home Care, Inc. v. West Virginia Dept. of Health and Human

Resources, 531 U.S. 1004) (2001)).

     The   complainants   in   Lizzi   were,   admittedly,   either   less

careful or less sophisticated than Mr. Cunningham, and opened

themselves up to certain sovereign immunity pitfalls.           For one,

they sought injunctive relief.         Id. at 131.   For another, they

included a government entity as one of the parties, id. at 136,

perhaps alerting the court to the real party in interest. Finally,

plaintiffs in Lizzi failed to use the magic words “individual

                                       14
capacity” when naming individual defendants.            Id.    None of these

pitfalls,    however,    were   ultimately   decisive    and   thus   do   not

meaningfully distinguish Lizzi’s analysis from that of the instant

case.

        In Lizzi, the Fourth Circuit found two circumstances which

were critical to its finding that the government was the real party

in interest.    First:

            the allegations in the complaint recounted how
            WMATA as an agency decided to fire Lizzi. Any
            actions of the individual defendants were tied
            inextricably to their official duties. For
            example, the complaint recounted that “WMATA
            told [Lizzi]” that he was under investigation
            after     “defendant    Alexander,     WMATA’s
            Absenteeism    Supervisor,   recommended    in
            writing to defendant Kurtz, WMATA’s Bus
            Maintenance Superintendent, that plaintiff be
            terminated.” The complaint made no showing of
            any ultra vires action taken by any individual
            employee.

Id. Second:

            To hold that individual supervisors, as
            “employers,” may be sued under the statute
            while also holding that the Constitution
            prohibits the state itself from being sued
            would undermine the Supreme Court’s decisions
            in Garrett, Kimel, and Seminole Tribe.
            Plaintiffs like Lizzi would easily be able to
            evade the Eleventh Amendment prohibition
            against suing a state merely by naming the
            individual supervisor as the employer. We
            refuse to create such an anomaly. The state
            would still suffer the indignity of having
            each discrete decision regarding personnel or
            organizational matters subject to second-
            guessing by a federal court. “The real
            interests served by the Eleventh Amendment are
            not to be sacrificed to elementary mechanics

                                       15
           of captions and pleadings.” Coeur d’Alene, 521
           U.S. at 270, 117 S.Ct. 2028.

           A rule permitting such individual liability
           would do nothing more than “adhere to an empty
           formalism and [would] undermine the principle,
           reaffirmed ... in Seminole Tribe, that
           Eleventh Amendment immunity represents a real
           limitation on a federal court’s federal-
           question jurisdiction.” Id. Because WMATA
           enjoys Eleventh Amendment immunity for claims
           brought under the FMLA, the individual
           supervisors under the FMLA are protected by
           that same immunity. See Beebe, 129 F.3d at
           1288–89 (individual supervisors of WMATA have
           immunity for alleged wrongful termination of
           employee).    WMATA’s    Eleventh    Amendment
           immunity transfers to the supervisors because
           the individuals were sued in their official
           capacities for their official acts.

(Id. at 137-38).

     The same reasoning applied in Martin, and the same reasoning

applies   in   the   instant   case.   The   Fourth   Circuit    in   Martin

distilled Lizzi’s first point down to two factors: 1) were the

actions of the individual tied inextricably to their official

duties, and 2) were the government officials’ actions ultra vires.

Martin, 772 F.3d at 196.

     The second point, however, applies with even greater force,

as discussed above.      To put it in the terms of this case, under

Plaintiff’s reasoning, “[t]he [government] would still suffer the

indignity of having each discrete decision regarding [the TCPA]

subject to second-guessing by a federal court.”         Id.     Again, this

is not to say such a regime would create binding legal liability



                                       16
on   the    government;      rather,   it   is     to   say    that    Plaintiff’s

understanding of “real party in interest” analysis would destroy

sovereign immunity’s limitation on federal question jurisdiction.

      Mr. Cunningham argues that in two post-Lewis cases, the Fourth

Circuit did not utilize the factors laid out in Martin and derived

from Lizzi.       (ECF No. 30, at 17, 18 n. 2).               The first of those

cases was Allen v. Cooper, 895 F.3d 337 (4th Cir. 2018).                 According

to Mr. Cunningham, in Allen, “the Fourth Circuit did not utilize

the Martin test to determine whether sovereign immunity barred the

portion of the lawsuit against state officials . . . Rather, the

Court      went   directly    to   discussing       whether      the    individual

Defendants had legislative and/or qualified immunity defenses to

the lawsuit.”      (ECF No. 30, at 17-18).

      Plaintiff misreads the case.               Far from going “directly to

discussing” personal immunities, that opinion devotes nine pages

– pages 347 to 355 – to sovereign immunity and does not discuss

Martin in the process because none of the Martin factors were at

issue.     Rather, the only arguments against sovereign immunity in

Allen were whether 1) the state had waived sovereign immunity, 2)

Congress had abrogated the state’s sovereign immunity, and 3)

whether the Ex Parte Young exception to sovereign immunity applied.

Allen, 895 F.3d at 347-55.

      Plaintiff next asserts, (ECF No. 30, at 18 n. 2), that in the

other post-Lewis Fourth Circuit case, Adams v. Ferguson, 884 F.3d

                                            17
219 (4th Cir. 2018), the Fourth Circuit “ruled that the test was

inapplicable to the case before it.”              But Adams was a 42 U.S.C. §

1983 case.          As it had in Lizzi, the Fourth Circuit noted the

distinction between determining the real party in interest in §

1983 cases as opposed to cases dealing with distinct federal

statutes like the FSLA and the FMLA.               Adams, 884 F.3d at 225-26;

Lizzi, 255 F.3d at 137. Specifically, in Lizzi, the court reasoned

that because “the FMLA is focused on creating a set of statutory

entitlements in its own right,” analysis of sovereign immunity in

the FMLA context had to be different from the § 1983 context

because unlike the FMLA, “§ 1983 is intended as a broad enforcement

vehicle to bring suit against state officials for violations of

all   other    federal       statutory   and     constitutional     rights.     .   .

Moreover,     the     text    of   the   FMLA    does   not    contain    the   well

established system of immunities which § 1983 defendants can

assert.”      Id.    See also, Buxton v. Kurtinitis, 2015 WL 3937930 at

*6 (D. Md. June 25, 2015) (noting distinction between § 1983 and

other     federal     statutes     for    purposes      of    sovereign   immunity

analysis).

        Martin is in fact the binding and decisive precedent in this

case.     Unlike in Lewis, “who may be legally bound by the court’s

adverse judgment” is not “the critical inquiry.”                    It is one of

several inquiries, but, under the circumstances of this case, it

is not in and of itself decisive.                By the same token, far from

                                            18
being overturned and abrogated by Lewis, certain of the Martin

factors have magnified importance in the instant case.

     3.   Applying the Martin factors

     Clearly     the     Individual      Defendants’    actions     were    “tied

inextricably to their official duties.”              To the extent there are

any specific allegations regarding Ms. Lester’s actions, they are

as follows: she “served as CMS’s ‘Contracting Officer’ with respect

to the CMS-GDIT contract[,]” and “authorized a modification to the

CMS-GDIT contract that directed GDIT to use an automatic telephone

dialing system[.]”         (ECF No. 23, at 3).              As a “contracting

officer,” there can be no doubt that such action was “inextricably

tied to her official duties.”         As for Ms. Johnson, it is alleged

that she “supervised the employees who managed the operations of

1-800-MEDICARE     and    the   Healthcare       Marketplace    Call   Center.”

(Id.).    Again,    as    the   deputy    director     of   CMS’s   Call   Center

Operations Group, this activity was “tied inextricably to her

official duties.”        As for Ms. Jolliffe, it is only alleged that

she “worked at the CMS Call Center Operations Group.”                (Id.)

     The second factor is “if the state officials had authorized

the desired relief at the outset, would the burden have been borne

by the state?”     In context, this factor focuses on any requested

injunctive relief, and not damages.             The case cited in Martin for

this factor is Pennhurst, 463 U.S. at 109, n. 17, at which point

the Court was considering injunctive relief and whether it was

                                           19
“institutional and official in character.”            In this case, Mr.

Cunningham deliberately limited his “desired relief” to statutory

damages, which he seeks to be paid by the Individual Defendants.

But this factor and “desired relief” can’t be read so narrowly.

His “desired relief” clearly is a verdict finding that the use of

robocalls   to   implement   the   CMS    contract   violates   the   TCPA,

entitling him to damages.     While he eschews the intent to seek an

injunction, if damages are awarded in this case, no employee of

CMS would participate in any further implementation of a contract

involving robocalls and would not participate in any such other

contract in the future. The desired relief would be the abrogation

of the contract and the cessation of robocalls.2        That burden would

fall directly on the Government.

     Again, as to the third factor, the term “judgment” must be

applied logically.   It is true that, despite Defendants’ arguments

to the contrary, a monetary judgment against the state officials

would not necessarily be institutional and official in nature such

that it would operate against the government.         Damages would only


     2Notably, Plaintiff asserts “[u]pon information and belief,”
that such robocalls were occurring “through the date of the filing
of this First Amended Complaint[.]”     (ECF No. 23, at 6).    CMS
continues to use robocalls.    See Ctr. For Medicare & Medicaid
Serv., Federal Health Insurance Exchange 2020 Open Enrollment,
https://www.cms.gov/newsroom/fact-sheets/federal-health-
insurance-exchange-2020-open-enrollment (last visited Jan 17,
2020). Any interference with public administration resulting from
a cessation of robocalls, then, would be real and not just
hypothetical.
                                         20
be levied against the Individual Defendants.            And, as we know,

indemnification would not change anything.        Lewis, 137 S. Ct. at

1294. But, the Martin court cited to the same section of Pennhurst

for this factor, implying that the true impact on the government

should be assessed.

     Finally, combining the last two factors, we must ask whether

the officials’ actions were either ultra vires or taken to further

personal interests as opposed to those of the government.          These

factors, like the “inextricably tied to their official duties”

factor, all ask much the same question: was the official exercising

discretion to such a degree that she was acting outside her

authority, outside the duties of her job, or for herself as opposed

to her employer.

     Importantly,     in   determining    the   scope    of   Defendants’

authority, we do not ask “did the Defendants have the authority to

direct GDIT to violate the TCPA?”           Rather, we ask “did the

Defendants have the authority to instruct GDIT as to how to

communicate with customers?”       On this point, Cunningham II is

instructive: there, the Fourth Circuit noted that “[t]he purpose

of Yearsley immunity is to prevent a government contractor from

facing liability for an alleged violation of law, and thus, it

cannot be that an alleged violation of law per se precludes

Yearsley immunity.”    Cunningham II, 888 F.3d at 648–49.       Likewise,

the purpose of “official capacity” sovereign immunity is to prevent

                                     21
an    official    acting   within   his    or   her    authority   from   facing

liability for an alleged violation of law, and thus, it cannot be

that an alleged violation of law per se precludes “official

capacity” sovereign immunity.             Just as Cunningham II held that

“Congress had the authority to assign GDIT to complete [the] task

[of informing consumers regarding healthcare enrollment],” this

court now holds that the Individual Defendants had the authority

to instruct GDIT as to how to carry out that task.

       Analysis of the Martin factors leads to the conclusion that

the real party in interest is the United States, and thus that

Individual       Defendants   are   entitled      to     sovereign   immunity.

Therefore, the court lacks subject matter jurisdiction to hear

this case.       Because the court lacks subject matter jurisdiction,

it need not address the issue of qualified immunity nor the

arguments for dismissal based on failure to state a claim.

IV.    Conclusion

       For the foregoing reasons, the motion to dismiss filed by the

Individual Defendants will be granted.                 A separate order will

follow.



                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge




                                           22
